 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     CARL JOHNSON,                                   Case No. 1:18-cv-00061-DAD-JDP
12
                                          Plaintiff, ORDER GRANTING DEFENDANTS’
13                                                   SECOND MOTION TO MODIFY THE
                   v.                                SCHEDULING ORDER
14
                                                     ECF No. 37
15   J. SCALIA, et al.,
16                                     Defendants.
17

18        On November 19, 2019, Defendants sought an additional seven-day extension of time to

19   file a motion for summary judgment. Good cause having been shown, Defendants’ request is

20   granted. The motion is due no later than November 26, 2019.

21
     IT IS SO ORDERED.
22

23
     Dated:    November 21, 2019
24                                                   UNITED STATES MAGISTRATE JUDGE
25

26
     No. 204
27

28
